Citation Nr: 0712141	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas

THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for additional disabilities, H. plyori infection, 
Barrett's esophagitis, lymphoma, dizziness, and other 
symptomatology, as the result of VA hospital care in February 
and March 1985.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1972 to November 1973.

This matter is before the Board of Veterans' Appeal (Board) 
on appeal of a rating decision in September 1998 of a 
Department of Veterans Affairs (VA) Regional Office (RO) 

In September 2001, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of that hearing is 
part of the record. 


FINDING OF FACT

H. plyori infection, Barrett's esophagitis, lymphoma, and 
other symptomatology were not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care in February and March 1985.


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. 
§ 1151 for additional disabilities, H. plyori infection, 
Barrett's esophagitis, lymphoma, and other symptomatology, as 
the result of VA hospital care in February and March 1985 
have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.361 (2006). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial rating 
decision by the RO, the RO did not err in not providing such 
notice, but the veteran does have the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2005 and July 2006.  The notice included the 
type of evidence needed to substantiate the claim under 38 
U.S.C.A. § 1151, namely, evidence of additional disability; 
evidence of VA treatment; and, evidence of a relationship 
between the additional disability and VA treatment.  The 
veteran was informed that VA would obtain VA records and that 
he could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to send in 
any evidence in his possession that pertained to the claim.  
The notice included the degree of disability assignable and 
the general effective date provision for the claim, that is, 
the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case, dated in October 2005.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and as 
there are no additional records to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for VA disability compensation under 38 
U.S.C.A. § 1151 for additional disabilities was received at 
the VARO in March 1998. 

For a claim received by VA after October 1, 1997, to 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, resulted in additional disability, it must be 
shown the VA was furnishing hospital care, and that such care 
was the proximate cause of the veteran's additional 
disabilities.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361, in determining whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care upon 
which the claim is based to the veteran's condition after 
such care.  VA considers each involved body part or system 
separately. 

For a claim based on additional disabilities due to hospital 
care must meet the causation requirements.  To establish 
causation, the evidence must show that the hospital care 
resulted in the veteran's additional disabilities.  Merely 
showing that a veteran received care and that the veteran has 
additional disabilities does not establish cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care proximately caused a 
veteran's additional disabilities, it must be shown that the 
hospital care caused the veteran's additional disabilities 
and VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the hospital care without the veteran's informed 
consent, which may be implied by the circumstances.  Minor 
deviations from the requirements of informed consent under 
38 C.F.R. § 17.32 are immaterial under the circumstances of a 
case and will not defeat a finding of informed consent.  

Evidence 

The veteran was hospitalized by the VA from February 6, 1985 
to March 11, 1985 for the treatment of depression.  A history 
of previous treatment by the VA for psychiatric symptoms was 
reported and during the current hospitalization delusional 
content was noted.  On physical evaluation at the time of 
admission the veteran was noted to have a history of 
recurrent, itchy, scaly patches on the groin and arms.  In 
the course of the hospitalization the veteran received 
Tylenol for headaches, as well as Maalox and Gaviscon for 
indigestion.  The notation as to Haldol and Desiprimine in 
the medication record was crossed out as error and initialed 
by a physician.  At the time of discharge from the hospital 
the diagnoses were adjustment disorder with depressive mood 
and history of psychotic episode with rule out paranoid 
disorder, rule out schizophrenia, rule out manic depressive 
disorder. 

VA records document blurred vision from an accidental injury 
with battery acid (1983); Barrett's esophagitis (1997); 
positive test for H.pylori (1997); gastric lymphoma (1997), 
scaly patches of skin (1998); and allergic rhinitis (1999).  

Analysis

Under 38 U.S.C.A. § 1151, there is no legal entitlement to 
any benefit to a dependent child of veteran, where the 
veteran was treated by VA. 

The record shows that the veteran was hospitalized in 
February and March 1985 for the psychiatric care.  Of the 
additional disabilities claimed by veteran, blurred vision 
preceded the VA hospitalization in 1985 and was not treated 
during the period of VA hospitalization in 1985.  Barrett's 
esophagitis, H.pylori, lymphoma, and allergies were first 
documented more than twelve years after the period of 
hospitalization in 1985.  And the skin problems noted on 
admission to the hospital in 1985 were not treated.  There is 
no medical evidence of chronic dizziness as a manifestation 
of a disease to be considered a disability.  Except for 
psychiatric symptomatology, there is no medical evidence of 
other symptomatolgy beginning with the period of VA 
hospitalization in 1985.  And the veteran's informed consent 
is implied by the circumstances of his seeking VA care and 
subsequent voluntary admission to the hospital.  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim. The veteran as a lay person 
is not competent to offer an opinion as to medical causation 
or as to a medical diagnosis.  Consequently his statements 
and testimony to the extent that he associates his 
disabilities to VA hospital care to include treatment with 
Haldol and Desiprimine, which is not established by the 
records of medication during the period of hospitalization in 
1985, does not constitute competent medical evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Therefore, the Board rejects the statements and 
testimony as favorable evidence linking the claimed 
disabilities to VA hospital care.

Not only is there no competent medical evidence that the 
claimed disabilities were proximately caused by VA hospital 
care in 1985, there is no medical evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care. 

As the Board may consider only independent medical evidence 
to support its medical conclusion, and as there is no 
favorable medical evidence that the veteran's disabilities 
were caused by VA hospital care, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
additional disabilities, H. plyori infection, Barrett's 
esophagitis, lymphoma, dizziness, and other symptomatology is 
denied.


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


